J-S12017-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.H.D., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.J., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 3184 EDA 2019

                    Appeal from the Decree October 23, 2019
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-AP-0000715-2019


BEFORE:      SHOGAN, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY McCAFFERY, J.:                             FILED APRIL 13, 2020

        A.J. (“Mother”) appeals from the decree entered in the Philadelphia

Court of Common Pleas, granting the petition of the Philadelphia Department

of Human Services (“DHS”) to terminate her parental rights to her minor,

dependent son, A.H.D. (“Child”), born in January 2017, pursuant to

subsections 2511(a)(1), (2), (5), (8), and (b) of the Adoption Act. 1          In

addition, counsel for Mother, Neal Masciantonio, Esquire (“Counsel”), has filed


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 23 Pa.C.S. §§ 2101-2938. By separate decrees entered the same date, the
trial court also involuntarily terminated the parental rights of Child’s father,
A.D. (“Father”), pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b),
and Unknown Father pursuant to 23 Pa.C.S. § 2511(a)(1), (2), and (b).
Neither Father nor Unknown Father has filed a separate appeal or participated
in the instant appeal.
J-S12017-20


a petition to withdraw and Anders2 brief in this Court. We grant Counsel’s

petition to withdraw, and affirm the trial court’s decree.

        The trial court summarized the procedural and factual history as follows:

        This family has been known to DHS since 2013, pursuant to [ ]
        valid General Protective Services (“GPS”) reports after Mother
        tested positive for marijuana at the birth of Child’s siblings[.] DHS
        has previously implemented In-Home Protective Services (“IHPS”)
        for the family in 2013.

        On January 19, 2017, Mother gave birth to Child. At the time of
        his birth, Mother admitted that she had used phencyclidine
        (“PCP”) in August 2016. Mother also indicated that none of Child’s
        siblings were in her care. At the time of Child’s birth, Mother was
        receiving inpatient substance abuse treatment at Gaudenzia New
        Image.

        On January 25, 2017, a Single Case Plan (“SCP”) was created.
        Mother’s objectives were to comply with all services that were
        recommended from her assessment and to sign a release of
        information to Community Umbrella Agency (“CUA”) [Asociación
        Puertorriqueños en Marcha] (“APM”); comply with Gaudenzia
        program for therapeutic services; provide updates on prenatal
        documentation and sign releases; locate safe and appropriate
        housing with the Achieving Reunification Center (“ARC”); and
        attend the Clinical Evaluation Unit [(“CEU”)] for monitoring. The
        SCP was revised on March 27, 2017. Mother’s objectives were to
        comply with all services that were recommended from the
        assessment and sign a release of information for CUA APM;
        comply with the Gaudenzia House program, policies, drug screens,
        and sign appropriate releases; comply with all treatment services,
        including following recommendations and signing releases;
        comply with the Mercy Hospice drug and alcohol program, which
        include[s] drug screens and transitional housing; follow the
        Gaudenzia program for therapeutic services; attend Caring
        Together through Mercy Hospice for dual diagnosis services;
        provide updates on prenatal documentation and sign releases;
        locate safe and appropriate housing with the ARC; attend the
____________________________________________


2   Anders v. California, 386 U.S. 738 (1967).


                                           -2-
J-S12017-20


     Clinical Evaluation Unit [ ] for monitoring; keep Child safe; not to
     leave the facility with Child; and follow the safety plan from CUA
     APM. On November 26, 2017, CUA learned that Mother had not
     been compliant with her drug and alcohol treatment program. On
     November 27, 2017, CUA learned that Mother had re-enrolled in
     drug and alcohol treatment through the Northeast Treatment
     (“NET”) center.

     On January 19, 2018, Mother tested positive for marijuana and
     PCP at NET. On January 30, 2018, CUA learned that Mother had
     voluntarily left treatment at the NET and begun treatment at the
     Caring Together treatment program. On February 12, 2018, CUA
     learned that Mother had not been attending and was not compliant
     with the Caring Together drug treatment program. On that same
     day, DHS contacted Mother via telephone. Mother indicated to
     DHS that she was attending Caring Together, but she had not
     been signing in upon her arrival and that the Caring Together’s
     records did not accurately reflect her attendance.

     On February 21, 2018, Mother was discharged from substance
     abuse treatment at Caring Together. Mother had previously
     refused drug screenings at the CEU on multiple occasions, most
     recently on October 2, 2017. Mother had also not made herself
     available to the CEU for an assessment. Additionally, Mother
     refused to release Child’s current medical records to DHS and did
     not have appropriate sleeping arrangements for Child at her
     home. Mother also failed to attend a scheduled appointment with
     the Philadelphia Housing Authority (“PHA”) for housing. On March
     9, 2018, DHS filed a dependency petition for Child.

     On March 13, 2018, an adjudicatory hearing was scheduled for
     Child. Mother was not present for this hearing. The trial court
     granted a continuance and ordered that an Order of Protective
     Custody (“OPC”) be obtained forthwith for Child with police assist,
     if necessary. On that same date, DHS obtained an OPC for Child.
     Child was subsequently transported by DHS to the Philadelphia
     Police Department and placed with [an aunt (“Paternal Aunt”)].

     On March 15, 2018, a shelter care hearing was        held for Child.
     Mother was not present for this hearing. The trial   court lifted the
     OPC and ordered the temporary commitment to          DHS to stand.
     The trial court referred Mother to the CEU for a     forthwith drug
     screen and a dual diagnosis assessment.


                                    -3-
J-S12017-20


      On April 3, 2018, an adjudicatory hearing was held for Child.
      Mother was present for this hearing. Child was adjudicated
      dependent and fully committed to DHS. The trial court discharged
      the temporary commitment to DHS. The trial court referred
      Mother to the CEU for a forthwith drug and alcohol screen, dual
      diagnosis assessment, and three random drug screens.
      Additionally, Mother was ordered to attend weekly supervised
      visits with Child at the agency for one hour. Mother was required
      to confirm her visits 24 hours in advance and if she appeared
      under the influence, her visits were to be suspended until further
      order of the court.

Trial Ct. Op., 12/19/19, at 1-5 (footnotes omitted).

      Throughout the next year, the trial court conducted permanency review

hearings, maintaining Child’s placement and permanent placement goal.

Thereafter, on September 25, 2019, DHS filed petitions to involuntary

terminate Mother’s and Father’s parental rights pursuant to 23 Pa.C.S. §

2511(a)(1), (2), (5), (8), and (b), and for a goal change.        A combined

termination/goal change hearing was conducted on October 23, 2019. Mother

was present and represented by counsel.       While not present, Father was

represented by counsel. Child was represented by a child advocate, Lawrence

J. O’Connell, Esquire, as well as legal counsel, Michael Gessner, Esquire,

during this proceeding.     In support of its petition, DHS presented the

testimony of Nakeisha Evans, a case manager for APM.         DHS additionally

presented Exhibits DHS-1 through DHS-15, which were admitted without

objection. N.T., 10/23/19, at 9. Legal counsel for Child made an offer of proof

as to the testimony of Roya Pallor, a social worker who visited Child in his




                                     -4-
J-S12017-20


resource home with his paternal aunt, and admitted Ms. Pallor’s report as

Exhibit LC-1. Id. at 33-34. Further, Mother testified on her own behalf.

       By decree dated and entered October 23, 2019, the trial court

involuntarily terminated the parental rights of Mother pursuant to 23 Pa.C.S.

§ 2511(a)(1), (2), (5), (8), and (b).3 On November 12, 2019, Mother, through

appointed counsel, filed a timely notice of appeal, as well as a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). As stated above, Counsel has filed an Anders brief

and petition to withdraw from representation in this Court.

       When counsel files an Anders brief, this Court may not review the

merits of the appeal without first addressing counsel’s request to withdraw.

Commonwealth v. Washington, 63 A.3d 797, 800 (Pa. Super. 2013). This

Court has extended the Anders principles to appeals involving the termination

of parental rights. In re V.E. & J.E., 611 A.2d 1267, 1275 (Pa. Super. 1992).

Counsel appointed to represent an indigent parent on appeal from a decree

involuntarily terminating parental rights may therefore petition this Court for

leave to withdraw representation and submit an Anders brief. In re S.M.B.,



____________________________________________


3 By separate order dated and entered the same date, the court changed
Child’s permanent placement goal to adoption. See Permanency Review
Order, 10/23/19.      Mother did not appeal from this order, and this
memorandum, therefore, only addresses the termination of parental rights.
See Pa.R.A.P. 903(a) (“Except as otherwise prescribed by this rule, the notice
of appeal. . .shall be filed within 30 days after the entry of the order from
which the appeal is taken.”).

                                           -5-
J-S12017-20


A.M.B., & G.G.B., 856 A.2d 1235, 1237 (Pa. Super. 2004). Our Supreme

Court has explained, “the major thrust of Anders . . . is to assure that counsel

undertakes a careful assessment of any available claim that an indigent

appellant might have.” Commonwealth v. Santiago, 978 A.2d 349, 358

(Pa. 2009). The Court stated that this “is achieved by requiring counsel to

conduct an exhaustive examination of the record and by also placing the

responsibility on the reviewing court to make an independent determination

of the merits of the appeal.” Id.

      To withdraw, counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the [Anders] brief to the [appellant]; and 3) advise the
      [appellant] that he or she has the right to retain private counsel
      or raise additional arguments that the [appellant] deems worthy
      of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citation omitted).

      [I]n the Anders brief . . . counsel must: (1) provide a summary
      of the procedural history and facts, with citations to the record;
      (2) refer to anything in the record that counsel believes arguably
      supports the appeal; (3) set forth counsel’s conclusion that the
      appeal is frivolous; and (4) state counsel’s reasons for concluding
      that the appeal is frivolous. Counsel should articulate the relevant
      facts of record, controlling case law, and/or statutes on point that
      have led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.          Counsel must “attach to their petition to

withdraw a copy of the letter sent to their client advising him or her of their

rights.” Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

                                      -6-
J-S12017-20


      “Once counsel has satisfied the above requirements, it is then this

Court’s duty to conduct its own review of the trial court’s proceedings and

render an independent judgment as to whether the appeal is, in fact, wholly

frivolous.”   Commonwealth v. Goodwin, 928 A.2d 287, 291 (Pa. Super.

2007) (en banc) (citation omitted).

      Here, Counsel has filed a petition to withdraw. While Counsel does not

indicate as such in his petition, in his brief filed contemporaneously with his

petition, he asserts that he has made a conscientious review of the record and

determined the appeal would be frivolous.           Anders Brief at 12-13.

Additionally, Counsel has filed an Anders brief that complies with the

requirements set forth in Santiago. Finally, Counsel attached to his petition

a copy of a letter advising Mother of her rights pursuant to Millisock. Hence,

we conclude that Counsel has complied with the procedural Anders

requirements and proceed to a review of the merits.

      Counsel’s Anders brief raises the following issues for our review:

      1. Whether the trial court committed reversible error, when it
      involuntarily terminated [M]other’s parental rights where such
      determination was not supported by clear and convincing evidence
      under the [A]doption [A]ct, 23 [Pa.C.S.[ ] § 2511(a)(1)], and (2),
      (5) and (8)[?]

      2. Whether the trial court committed reversible error when it
      involuntarily terminated [M]other’s parental rights without giving
      primary consideration to the effect that the termination would
      have on the developmental, physical and emotional needs of the
      child as required by the [A]doption [A]ct, 23 [Pa.C.S. § 2511(b)?]

Anders Brief at 6.


                                      -7-
J-S12017-20


      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” “If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion.” “[A] decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will.” The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations omitted). “The trial

court is free to believe all, part, or none of the evidence presented and is

likewise free to make all credibility determinations and resolve conflicts in the

evidence.” In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citation

omitted). “[I]f competent evidence supports the trial court’s findings, we will

affirm even if the record could also support the opposite result.”         In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act and requires a bifurcated analysis of the grounds for termination

followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his

                                      -8-
J-S12017-20


      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (citation omitted).

      In the case sub judice, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b). In order to affirm

a termination of parental rights, we need only agree with the trial court as to

any one subsection of Section 2511(a), as well as Section 2511(b). See In

re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Here, we analyze

the court’s termination decree pursuant to subsections 2511(a)(2) and (b),

which provide as follows:

          (a) General rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                   *    *    *

                (2) The repeated and continued incapacity, abuse,
          neglect or refusal of the parent has caused the child to be
          without essential parental care, control or subsistence
          necessary for his physical or mental well-being and the
          conditions and causes of the incapacity, abuse, neglect or
          refusal cannot or will not be remedied by the parent.

                                       -9-
J-S12017-20



                                  *     *      *

           (b) Other considerations.—The court in terminating the
      rights of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on the
      basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the giving
      of notice of the filing of the petition.

See 23 Pa.C.S. § 2511(a)(2), (b).

      This Court has stated:

      In order to terminate parental rights pursuant to 23 Pa.C.S.[ ]
      § 2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015),

quoting In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002). “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. [A] parent’s vow to cooperate, after a long


                                      - 10 -
J-S12017-20


period of uncooperativeness regarding the necessity or availability of services,

may properly be rejected as untimely or disingenuous.” In re A.L.D., 797

A.2d at 340 (quotation marks and citations omitted).

        In the case at bar, in finding grounds for termination of Mother’s

parental rights pursuant to Section 2511(a)(2), the trial court stated:

        Throughout the time that [Child has] been in DHS custody,
        Mother’s SCP objectives were dual diagnosis, random screens,
        parenting, housing, employment, and visitation.           Mother’s
        objectives have remained the same throughout the life of the case
        and Mother was aware of her objectives. Mother has failed to
        successfully complete any of her objectives throughout the life of
        the case. Mother was enrolled in a drug and alcohol program at
        Caring Together, but Mother was kicked out of the program on
        March 26, 2019. Mother claims that she’s participated in multiple
        drug and alcohol programs throughout the life of the case, but
        confirmed that she was kicked out of the program at Caring
        Together after a verbal altercation with staff members. Mother
        has not provided a random drug screen since October 2018.
        Mother’s drug screen on March 16, 2018, was positive for
        marijuana and PCP. Mother’s drug screen on October 10, 2018,[4]
        was positive for PCP. Mother is not enrolled in any programs,
        including parenting, housing, or employment. Mother’s current
        home is inappropriate for reunification. The home lacks gas
        service, a refrigerator, and furniture. Any beds in the home were
        on the floor and held up by milk crates. Mother is offered weekly
        supervised visits with Child at the agency. Mother last visited
        Child in May 2019, six months prior to the termination trial on
        October 23, 2019. Mother’s visits have never expanded beyond
        supervised at the agency due to Mother’s noncompliance with her
        SCP objectives. Prior to May 2019, Mother was substantially
        consistent with visits. Mother informed CUA that she was unable
        to visit Child since May 2019 because she had a funeral to attend
        in May 2019, and that she was sick between June and August of
        2019. At the termination trial, Mother stated that she was unable
        to attend visits with Child because she was out of state for
        approximately one month in May 2019 and because she was
____________________________________________


4   Mother tested positive for PCP on October 1, 2018. See Exhibit DHS-9.

                                          - 11 -
J-S12017-20


      assigned a new CUA case worker in June 2019. Mother admitted
      that she never attempted to contact her attorney when she was
      having trouble contacting the CUA case worker. Mother has been
      non-compliant with the permanency plan for the life of the case.
      Child needs permanency, which Mother cannot provide. Mother
      has not performed any type of parental duties or responsibilities
      for the last six months and the issues that brought Child into care
      have not been resolved by Mother. Child has been in DHS care
      since March 13, 2018, nineteen months at the time of the
      termination trial on October 23, 2019.          Mother had ample
      opportunity to put herself in a position to parent, but has not done
      so throughout the life of the case.         Mother’s repeated and
      continued incapacity has not been mitigated. The DHS witness
      was credible. Mother has demonstrated that she is unwilling to
      remedy the causes of her incapacity to parent in order to provide
      Child with essential parental care, control, or subsistence
      necessary for his physical and mental well-being. Termination
      under 23 Pa.C.S.[ ] §2511(a)(2) was also proper.

Trial Ct. Op. at 9-10 (citations to record omitted).

      A review of the record supports the trial court’s finding of grounds for

termination under Section 2511(a)(2). The record reveals that Mother failed

to complete her objectives aimed at reunification with Child and remedy the

conditions that brought Child into care. Child came into care as a result of

Mother’s substance abuse issues. N.T. at 11-12. In fact, Mother testified that

she was pregnant with and had Child with her while engaged in several

substance abuse treatment programs.           Id. at 30.   CUA case manager,

Nakeisha Evans, recounted that Mother’s objectives included obtaining a dual

diagnosis assessment through CEU, as well as random drug screening;

attending ARC for parenting, housing, and employment, and obtaining stable

housing and employment; and attending visitation with Child. Id. at 11. Ms.

Evans indicated that Mother was aware of these objectives through herself as

                                     - 12 -
J-S12017-20


well as other CUA workers.          Id. at 11-12.   Significantly, Ms. Evans flatly

confirmed that Mother did not meet these objectives aimed at reunification.

Id. at 12.      In noting that Mother’s visitation never progressed beyond

supervised visitation,5 Ms. Evans stated, “Mom has not been compliant with

any of her goals. And she still was testing positive for substance abuse.”6 Id.

at 13. Similarly, in responding to why the agency now longer wants to pursue

reunification between Mother and Child, Ms. Evan explained, “Because Mom

has not been compliant with any of her objectives.” Id. at 15. Further, Ms.

Evans acknowledged that Mother had not remedied the issues that brought

Child into care and was not currently engaged in any programs aimed at doing

so. Id. at 23. Ms. Evans indicated that Mother had not remained consistent

with respect to contact with the agency. Id. at 16.

        Specifically, Mother last provided a drug screen in October 2018. N.T.

at 27. By Mother’s own admission, she had been in and out of treatment

programs and had been “kicked out” of a program at Caring Together on March

26, 2019.7 Id. at 25-26, 30-31. Importantly, Ms. Evans testified that when


____________________________________________


5   Mother last visited Child in May 2019. N.T. at 12, 15.
6As indicated, Mother tested positive for PCP on October 1, 2018. See Exhibit
DHS-9.

7Mother was discharged from Caring Together as she got into an argument
with a staff member. N.T. at 31.




                                          - 13 -
J-S12017-20


she asked Mother about participation in a mental health/drug and alcohol

program, Mother would not give a real response, but would frame it in terms

of whether Ms. Evans wanted her to do so. Id. at 14, 26-27. Mother’s housing

was also reported as “inappropriate.”8 Id. at 14. Lastly, as indicated, Mother’s

visitation never progressed beyond supervised and she last visited with Child

in May 2019.9 Id. at 13.

       Hence, the record substantiates the conclusion that Mother’s repeated

and continued incapacity, abuse, neglect, or refusal has caused Child to be

without essential parental control or subsistence necessary for his physical

and mental well-being. See In re Adoption of M.E.P., 825 A.2d at 1272.

Moreover, Mother cannot or will not remedy this situation. See id. As we

discern no abuse of discretion or error of law, we do not disturb the trial court’s

findings.    Furthermore, as we agree with the trial court’s findings for

termination under Subsection 2511(a)(2), we need not address any further

subsections of Section 2511(a). See In re B.L.W., 843 A.2d at 384.


____________________________________________


8  Ms. Evans described, “The house [] is inappropriate. It had no gas; no
refrigerator. There was no furniture in the house. The beds was [sic] on the
floor. [Child’s maternal grandmother] slept in the living room as soon as you
walked through on a thin mattress holding [sic] up by three crates.” Id. at
14.

9 Ms. Evans testified that Mother reported having a funeral in May and being
sick in June and July, and again in August. N.T. at 24. Mother confirmed that
she had a funeral in Maryland in May, and then reported difficulties due to a
change in CUA workers. She, however, admitted that she never contacted
her attorney if she was experiencing any difficulties with resumption of
visitation. Id. at 28-29, 32.

                                          - 14 -
J-S12017-20


        We next determine whether termination was proper under Section

2511(b). As to Section 2511(b), our Supreme Court has stated as follows:

        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23 Pa.C.S.
        § 2511(b). The emotional needs and welfare of the child have
        been properly interpreted to include “[i]ntangibles such as love,
        comfort, security, and stability.”   [We have] held that the
        determination of the child’s “needs and welfare” requires
        consideration of the emotional bonds between the parent and
        child. The “utmost attention” should be paid to discerning the
        effect on the child of permanently severing the parental bond.
        However, as discussed below, evaluation of a child’s bonds is not
        always an easy task.

In re T.S.M., 71 A.3d at 267 (citations omitted). “In cases where there is no

evidence of any bond between the parent and child, it is reasonable to infer

that no bond exists. The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case.” In re K.Z.S., 946 A.2d

753, 762-63 (Pa. Super. 2008) (citation omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (citations omitted).

        Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and

                                      - 15 -
J-S12017-20


            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have with
            the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (quotation marks and citations

omitted).

     In finding that Child’s emotional needs and welfare favor termination

pursuant to Section 2511(b), the trial court reasoned as follows:

     Mother is offered weekly supervised visits with Child at the
     agency. Mother last visited Child in May 2019, six months prior
     to the termination trial on October 23, 2019. Mother’s visits have
     never expanded beyond supervised at the agency due to Mother’s
     noncompliance with her SCP objectives. Prior to May 2019,
     Mother was substantially consistent with visits. Mother informed
     CUA that she was unable to visit Child since May 2019 because
     she had a funeral to attend in May 2019, and that she was sick
     between June and August of 2019. At the termination trial,
     Mother stated that she was unable to attend visits with Child
     because she was out of state for approximately one month in May
     2019 and because she was assigned a new CUA case worker in
     June 2019. Mother admitted that she never attempted to contact
     her attorney when she was having trouble contacting the CUA case
     worker. Mother has been non-compliant with the permanency
     plan for the life of the case. Child is currently placed with Paternal
     Aunt, who is the adopt[ive] parent of Child’s other biological
     siblings. Child has been placed with Paternal Aunt for nineteen
     months, more than half of Child’s life, and the placement is a pre-
     adoptive home. Child has a close parent-child bond with Paternal
     Aunt and refers to her as “mom.” Paternal Aunt meets Child’s
     daily needs. Child would not suffer any irreparable harm if
     Mother’s parental rights were terminated and it is in Child’s best
     interest to be freed for adoption. Any bond that Mother has with
     Child is extremely attenuated due to Mother’s failure to visit with
     Child since May 2019. On behalf of Child’s legal counsel for the
     termination proceedings (“Legal Counsel”), a social worker visited
     Child in the home of Paternal Grandmother on the day of the
     termination trial to determine his wishes regarding placement.
     Child is two-year[s]-old. The social worker observed that Child
     shows verbal and nonverbal signs of attachment with Paternal
     Aunt and his siblings that reside in the home. This home is the

                                      - 16 -
J-S12017-20


      only home that Child knows and Child knows Paternal [Aunt] as
      his mother. Child is safe in the home with his needs met. Child
      is too young to understand or verbalize his wishes for
      permanency. The DHS witness and the report of the social worker
      was credible. The trial court’s termination of Mother’s parental
      rights to Child under 23 Pa.C.S.[ § 2511(b)] was proper and there
      was no error of law or an abuse of discretion.

Trial Ct. Op. at 14-15 (citations to record omitted).

      We agree. As to subsection 2511(b), upon review, we again discern no

abuse of discretion. The record supports the trial court’s finding that Child’s

developmental, physical and emotional needs and welfare favor termination

of Mother’s parental rights pursuant to Section 2511(b). See T.S.M., 71 A.3d

at 267.

      Significantly, CUA case manager, Nakeisha Evans, testified that Child

does not have a relationship with Mother. N.T. at 15. At the time of the

hearing, Mother’s visitation had not progressed beyond supervised and she

had last visited with Child in May 2019. Id. at 12-13, 15. Further, Child does

not ask for Mother. Id. at 23.

      Moreover, Child had been in his current pre-adoptive kinship home for

nineteen months and was doing well with his needs met. N.T. at 15-17. When

asked to describe the interaction between Child and his kinship provider, his

paternal aunt, Ms. Evans testified, “They have a close bond. He actually calls

her ‘Mom.’” Id. at 16. Ms. Evans explained that Child looks to his kinship

provider, his paternal aunt, for support and to meet his daily needs and that

he shares his primary parental relationship with her. Id. at 17. In fact, in


                                     - 17 -
J-S12017-20


responding that Child does not ask for Mother, Ms. Evans stated, “No. His

mom is [Paternal Aunt].” Id. at 23. Importantly, Child’s brother and sisters,

also adopted by the paternal aunt, are also in the kinship resource home. Id.

at 16. Likewise, Roya Pallor, social worker, opined that Child “is verbally and

non-verbally attached to the caregiver who has been able to provide a safe

and loving environment and that there seems to be a bond between the child

and the current caregiver.” Id. at 33; see also Exhibit LC-1. As such, Ms.

Evans opined that Child would not suffer harm if Mother’s parental rights were

terminated. Id. at 17. She further stated that it would be in Child’s best

interests to be freed for adoption.       Id.   When asked why, Ms. Evans,

responded, “All because of Mom’s past history: Not being compliant. Not

being compliant on visitations. If — and he [has] been in care with his current

caregiver for almost half his life.” Id. at 17-18 (emphasis omitted).

      While Mother may profess to love Child, a parent’s own feelings of love

and affection for a child, alone, will not preclude termination of parental rights.

See In re Z.P., 994 A.2d at 1121. At the time of the hearing, Child had been

in placement for nineteen months, and is entitled to permanency and stability.

As we stated, a child’s life “simply cannot be put on hold in the hope that [a

parent] will summon the ability to handle the responsibilities of parenting.”

Id. at 1125. Rather, “a parent’s basic constitutional right to the custody and

rearing of his child is converted, upon the failure to fulfill his or her parental

duties, to the child’s right to have proper parenting and fulfillment of his or


                                      - 18 -
J-S12017-20


her potential in a permanent, healthy, safe environment.” In re B., N.M.,

856 A.2d 847, 856 (Pa. Super. 2004) (citation omitted).

       Based on the foregoing independent analysis of the trial court’s

termination of Mother’s parental rights, we agree with counsel for Mother that

the within appeal is wholly frivolous.10 As such, we affirm the decree of the

trial court, and grant Counsel’s petition to withdraw.

       Decree affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/13/20




____________________________________________


10Further, we note that our independent review of the record did not reveal
any additional, non-frivolous issues overlooked by counsel.            See
Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa. Super. 2015).

                                          - 19 -